Citation Nr: 0403375	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  94-14 904	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty February 1980 to December 
1980.  

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied in a December 1997 decision 
of the Board of Veterans' Appeals (the Board).  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In January 2001, based on the then-
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [the VCAA], 
and notwithstanding the fact that the Board's December 1997 
decision predated the VCAA by almost three years, the Court 
remanded this case to the Board.  The case was remanded in 
September 2001 by the Board to the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California 
for additional development, to include compliance with the 
VCAA and an audiometric examination and nexus opinion.  The 
case is again before the Board for adjudication.  

The veteran was represented at the time of the December 1997 
Board decision by a state service organization from a state 
in which he no longer resides.  It appears that the attorney 
who represented the veteran before the Court no longer 
represents him (see report of contact dated March 7, 2003).  
Because the veteran referred in March 2003 to finding a 
claims representative, a letter was sent to him by the Board 
on December 23, 2003 with an accompanying form to appoint a 
representative, which the veteran was asked to fill out and 
return to VA.  He informed that if the form was not returned 
within 30 days of the date of the letter, the Board would 
proceed with its review of the veteran's claim without 
representation.  A timely response was not received from the 
veteran, and there has been no further contact with him.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
current bilateral hearing loss is not etiologically related 
to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.  In substance, he contends that he has bilateral 
hearing loss due to noise exposure in service. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The VCAA

As noted in the Introduction, this case was remanded by 
the Court in essence due to the enactment of the VCAA.  
The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  As noted in the 
Introduction, this case was remanded by the Court in January 
2001 due to the enactment of the VCAA two months before, and 
the major purpose of the September 2001 Board remand was to 
ensure VCAA compliance.

The veteran was informed via the March and May 2003 
Supplemental Statements of the Case of the pertinent law and 
regulations and the need to submit additional evidence on his 
claim for service connection for bilateral hearing loss.  
More significantly, a letter was sent to the veteran in 
November 2001 which specifically referenced the VCAA.  
Crucially, the veteran was informed by the RO by means of the 
November 2001 letter as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The letter explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Based on this record, the Board 
finds that the veteran has been amply notified of the 
requirements of law in connection with his claim of 
entitlement to service connection for bilateral hearing loss 
and that he has received appropriate notice consistent with 
the provisions of the VCAA.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2003).  

Besides the veteran's service medical records, there are VA 
and private medical reports on file.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In response to instructions contained in the 
Board's September 2001 remand, the veteran was provided a VA 
examination in March 2003, the results of which are described 
below.  

The Board concludes that all available evidence which is 
pertinent to the claim decided herein has been obtained.  The 
veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  Consequently, the 
Board finds that general due process considerations have been 
complied with by VA.  
See 38 C.F.R. § 3.103 (2002).  

The Board is aware of the recent Court decision in the case 
of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, it was essentially held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  However, as 
alluded to above the claim in this case had been filed and 
initial adjudication had taken place long before the VCAA was 
enacted.  Thus, preadjudication notice was not provided, nor 
was it possible to so provide.  The Court decision does not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these facts.  In any event, 
as explained above, the concerns with respect to the VCAA 
which triggered the Court's January 2001 remand have, in the 
opinion of the Board, been satisfied by means of subsequent 
notification, evidentiary development and adjudication 
actions of the RO.

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 383 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the veteran.  

The Board additionally observes with respect to the 
development of this case that the veteran has been 
incarcerated at times during the course of this appeal.  
Notwithstanding this, it appears that all appropriate 
development actions have been completed.  Cf. Wood v. 
Derwinski, 1 Vet. App. 406 (1991); Bolton v. Brown, 8 Vet. 
App. 185 (1995) [even though incarcerated, a veteran should 
be accorded the same assistance as his fellow, non- 
incarcerated veterans]. 

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2003). In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b). When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual Background

Service medical records

Audiometry examination at the time of the veteran's 
enlistment in January 1980 showed bilateral pure tone 
thresholds of 20 decibels or lower in the right ear and of 25 
decibels or lower in the left ear at the relevant frequencies 
from 500 to 4000 hertz.  

The veteran complained of a left earache in March 1980, and 
left otitis media was diagnosed.  

Audiometry examination in June 1980 revealed the following 
pure tone thresholds, in decibels: 25 at 500, 15 at 1000 and 
2000, 30 at 3000, and 50 at 4000 hertz in the right ear; and 
15 at 500, 10 at 1000, 30 at 2000 and 3000, and 35 at 4000 
hertz in the left ear.  It was noted that the veteran's 
hearing needed to be reevaluated.  

On an undated and uninterpreted hearing evaluation report in 
service, the data showed hearing within normal limits from 
500 to 3000 hertz, with a right ear threshold around 50 
decibels and a left ear threshold around 40 decibels at 4000 
hertz.  It was noted that the veteran had a mild high 
frequency sensorineural hearing loss in both ears.  The 
veteran said that he had acquired the loss when he was in 
basic training.  

On final service evaluation in September 1980, bilateral pure 
tone thresholds at the relevant frequencies were 10 decibels 
or lower in the right ear, except for a 30 decibel threshold 
at 4000 hertz, and were 15 decibels or lower in the left ear.  
Although it was noted that hearing was within normal limits, 
the veteran was given a physical profile of "2" for 
hearing.  [See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) [the "PULHES" profile reflects overall physical and 
psychiatric condition on a scale of 1 (high level of fitness) 
to 4 (a medical condition or physical defect which is below 
the level of medical fitness for retention in the military 
service)].  The examiner indicated that there was an 
abnormality of the ear and noted "22 h f L ear."  

Post service medical records

There are no pertinent medical records for over a decade 
after service.

The initial post service medical evidence on file is a 
November 1993 private uninterpreted audiogram.  The veteran 
gave as history of decreased hearing when leaving the 
military ten years earlier.  The veteran said that he had 
come for the current evaluation after not hearing the siren 
and being hit from behind by a police car.  The audiogram was 
considered to show normal bilateral hearing to 2000 hertz 
with moderate higher tone sensorineural hearing loss and 
bilateral good discrimination.  The impressions included 
hearing loss suspicious for noise trauma.  

It was noted on VA hearing evaluation in November 2002 that 
the veteran had failed to report for audiometry examination.  
After reviewing the claims files, the Chief of a VA Audiology 
and Speech Pathology Service concluded that the veteran's 
hearing loss was more likely than not unrelated to service 
because the slight loss shown in September 1980 represented 
minimal change from sensitivity seen at entrance and most 
likely represented test/retest variability or possible 
progression of a pre-existing condition and because there was 
no post-service evidence of hearing loss until 13 years 
later.  The VA reviewer indicated that the record affords no 
credible linkage between such recent loss and any event 
occurring in service.  The evaluator also concluded that the 
hearing loss seen in 1993 probably represented additional 
noise exposure after service or other factors unrelated to 
service, because there was nothing in the medical or 
scientific literature that would support the contention that 
hearing would continue to deteriorate after the noise 
exposure ceased.

The veteran was given an audiometry examination in March 2003 
by the evaluator who provided the November 2002 report.  
Audiometry examination revealed the following pure tone 
thresholds, in decibels: 5 at 500, 1000 and 2000, 40 at 3000, 
and 75 at 4000 hertz in the right ear; and 0 at 500, -5 at 
1000, 10 at 2000 and 3000, and 40 at 4000 hertz in the left 
ear.  Speech recognition scores were 94 percent in the right 
ear and 100 percent in the left ear.  The diagnosis was 
bilateral high frequency sensorineural hearing loss, worse on 
the right.  The examiner indicated that he agreed with his 
November 2002 opinion that the veteran's hearing loss was not 
related to service.

Also on file is an April 2003 private audiogram and report 
from B.R.H.  According to the report, the veteran had severe 
to profound high frequency hearing loss beginning at 4000 
hertz.  No nexus opinion was offered.  

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  He contends that his bilateral hearing loss began in 
service due to noise exposure in basic training.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on audiometry evaluations in March and April 2003.  Hickson 
element (1) has therefore been satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board would note that there is 
evidence of hearing loss in service.  The June 1980 
audiometry results and the undated and uninterpreted 
audiogram show hearing loss within the VA definition in 
38 C.F.R. § 3.385.  Hickson element (2), in-service 
incurrence of disease or injury, is accordingly satisfied.  

However, the Board also notes that later in-service 
audiometry results reported in September 1980 are within the 
VA definition of normal limits at the relevant frequencies.  
Although the veteran was given a physical profile of "2" 
for hearing, rather than the normal "1", it was 
specifically noted that his hearing was within normal limits.  
The Board additionally observes in passing that the objective 
record does not indicate exposure to any unusual noise or 
acoustic trauma in service.  

With respect to Hickson element (3), the Board finds that the 
medical evidence of record, in particular the November 2002 
and March 2003 opinions of the Chief of a VA Audiology and 
Pathology Service, does not show a causal connection between 
the current hearing loss and the veteran's service.  The VA 
examiner noted that the first post-service evidence of 
hearing loss was not until 13 years after the veteran's 
discharge from military service.  The examiner concluded that 
the veteran's current hearing loss was not causally related 
to his in-service hearing difficulty.  The rationale for the 
examiner's opinion included the normal audiometry results on 
the in-service evaluation in September 1980, the gap of 13 
years from service discharge until there was medical evidence 
of hearing loss, and the lack of medical evidence in the 
record of any credible linkage between the post-service 
hearing loss and any event occurring in service.  In essence, 
the examiner indicated that any abnormal in-service findings 
were anomalies and were not indicative of the onset of 
bilateral heating loss.   There is no medical nexus opinion 
on file to the contrary, i.e. in support of the veteran's 
claim.

The Board believes that the VA examiner's  opinion is 
congruent with the objective evidence of record.  Although 
there are some abnormal readings in service, as noted by the 
examiner the September 1980 findings, which were the last in-
service findings, were normal.  There is a medically 
unexplained gap of 13 years between service and the initial 
finding of bilateral hearing loss.  There is no objective 
indication of any exposure to unusual noise or acoustic 
trauma in service.  

In a brief he submitted to the Board, the veteran 
characterized his discharge examination as "inconclusive or 
cursorily performed".  The veteran further stated that 
"common sense would dictate that [the hearing loss 
identified in June 1980] did not disappear and was present 
when he was present when he was discharged from active 
duty."  He also claimed that he had reported that he had 
mentioned hearing loss during a 1985 visit to a VA medical 
center for another reason, but that his complaint had not 
been written down.

The veteran contends that his current hearing loss is related 
to service.  He further contends, in essence that that any 
hearing loss cannot be acute and transitory. However, it is 
now well-settled that as a layperson without medical 
training, the veteran is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered in support of the veteran's claim are not competent 
medical evidence.  For similar reasons, any criticism on the 
part of the veteran as to the conduct of the September 1980 
in-service audiology evaluation is not competent medical 
evidence.  In short, any attempts by the veteran to opine on 
medical matters is not competent medical evidence cannot 
serve to support his claim.  

The veteran appears to contend that nexus exists between his 
military service and the current hearing loss because he 
experienced symptoms continually after service. The Board is 
of course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology. However, supporting medical evidence is 
required in the circumstances presented in this case.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case.

Although the veteran has indicated that he complained of 
hearing loss in 1985 and that such complaints were not 
recorded, the fact remains that first objective medical 
evidence of hearing loss after service was in 1993.  Even if 
the veteran's statement is accepted at face value, he 
complained only once in thirteen years after service. 
Continuity of symptomatology after service is therefore not 
demonstrated.

In short, for the reasons and based expressed above, the 
Board concludes that Hickson element (3), medical nexus, has 
not been satisfied and the veteran's claim fails on that 
basis.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  Because the 
evidence is not in equipoise, the benefit of the doubt rule 
is inapplicable.  See Gilbert, supra.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



